Citation Nr: 0932130	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-11 803	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for foot fungus of the 
left foot as secondary to cold injury residuals of the feet.

2.  Entitlement to service connection for arthritis of the 
feet as secondary to cold injury residuals of the feet.

3.  Entitlement to service connection for diabetes mellitus 
as secondary to cold injury residuals of the feet.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for cold 
injury residuals of the feet.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
athlete's foot of the right foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1953 to December 1954.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  This case was before 
the Board in January 2007 when it was remanded for additional 
development.

In a March 2009 statement, the Veteran raised the issue of 
entitlement to service connection for depression.  Since this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.

The matter of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection athlete's foot of the right foot is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any action on 
his part is required.


FINDINGS OF FACT

1.  An unappealed August 2002 rating decision declined to 
reopen claim of service connection for cold injury residuals 
of the feet that had been denied essentially based on a 
finding that the evidence of record did not show that the 
Veteran had cold injury residuals of the feet related to his 
military service.

2.  Evidence received since the August 2002 rating decision 
pertaining to the claim of service connection for cold injury 
residuals of the feet is either cumulative to, or redundant 
of, the evidence previously of record, and does not raise a 
reasonable possibility of substantiating the claim.

3.  A threshold legal requirement for establishing service 
connection for foot fungus of the left foot as secondary to 
cold injury residuals of the feet is not met. 

4.  A threshold legal requirement for establishing service 
connection for arthritis of the feet as secondary to cold 
injury residuals of the feet is not met. 

5.  A threshold legal requirement for establishing service 
connection for diabetes mellitus as secondary to cold injury 
residuals of the feet is not met.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim of service connection for cold injury residuals of the 
feet may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2008).

2.  The claim of service connection for foot fungus of the 
left foot as secondary to cold injury residuals of the feet 
lacks legal merits.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Sup. 2009); 38 C.F.R. §§ 3.102, 3.310 (2008). 

3.  The claim of service connection for arthritis of the feet 
as secondary to cold injury residuals of the feet lacks legal 
merits.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.310 (2008). 

4.  The claim of service connection for diabetes mellitus as 
secondary to cold injury residuals of the feet lacks legal 
merits.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the claim to reopen decided herein, an October 2004 
letter provided the Veteran notice of the evidence needed to 
support his claim, and advised him of his and VA's 
responsibilities in the development of the claim.  He was 
also provided notice of the specific evidence needed to 
reopen the claim of service connection for cold injury 
residuals of the feet (see Kent v. Nicholson, 20 Vet. App. 1 
(2006)).  (The Board recognizes that the October 2004 VCAA 
letter incompletely informed the Veteran that his claim was 
previously denied in April 1958 (rather than in April 1958 
and in August 2002); however, this is not a critical error in 
the case at hand as the letter correctly informed the Veteran 
of the specific evidence needed to reopen the claim as is 
required under Kent.)  The Veteran had ample opportunity to 
respond to his notice letter and participate in the 
adjudicatory/appeal process.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way.  He had ample opportunity to respond to his notice 
letter and participate in the adjudicatory/appeal process.

Regarding the claims for service connection, the veteran was 
provided VCAA notice by letter in October 2004, prior to the 
initial adjudication of the claim in February 2005.  The 
letter explained the evidence necessary to substantiate his 
claims, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  A January 
2007 letter provided notice regarding disability ratings and 
the effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).  Neither the Veteran nor 
his representative alleges that notice has been less than 
adequate.

Regarding VA's duty to assist, the Veteran's available 
service treatment records (STRs) have been obtained.  All 
evidence constructively of record (VA records) has been 
secured.  The appellant has not identified any pertinent 
evidence that is outstanding.  Notably, in a claim to reopen 
the duty to assist by arranging for an examination or 
securing a medical opinion does not attach until the claim 
has been reopened.  In addition, while the Veteran was not 
afforded examinations with respect to foot fungus, arthritis 
of the feet, or diabetes mellitus, the Board concludes that 
such VA examinations are not necessary.  Under 38 C.F.R. 
§ 3.159(c)(4), an examination or opinion is necessary if the 
evidence of record is not sufficient evidence to decide the 
issue but: (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of a disability; and (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The Veteran's claims are ones of service connection 
secondary to cold injury residuals of the feet, and (as will 
be discussed below) cold injury residuals of the feet are not 
service connected.  Under these circumstances, an examination 
for a medical nexus opinion is not necessary.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  Even the low threshold 
for a nexus examination under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) is not met.  Evidentiary development in these 
matters is complete to the extent possible.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.



II.  Legal Criteria and Analysis

Generally, when the RO denies a claim, and the veteran does 
not appeal the denial, such determination is final, and the 
claim may not thereafter be reopened and allowed based on the 
same record.  38 U.S.C.A. § 7105(c).  However, under 
38 U.S.C.A. § 5108, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection also may be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

A.  Claim to Reopen

The Veteran's STRs, including a December 1954 separation 
examination report, are silent for complaints or findings 
related to frozen feet.

A March 1958 VA examination report notes the Veteran's 
complaint that he developed frozen feet while serving as a 
field wireman in Germany.  Currently, the Veteran complained 
of cramping, swelling and sweating of the feet.  On 
examination, no changes in color were noted in the Veteran's 
feet.  The feet were not cold.  The examiner noted that the 
Veteran's complaints appeared to be muscular and structural, 
not the circulatory disturbances associated with frozen feet.  

Service connection for residuals of frozen feet was denied by 
an unappealed rating decision dated in March 1958.  (The 
Veteran was provided notice of this decision in April 1958.)  
The RO found that that: frozen feet were not noted during the 
Veteran's military service and residuals of frozen feet were 
not found on post-service VA examination.  

VA examination, hospitalization and outpatient treatment 
records dated from 1990 to 2002 are silent for findings 
related to residuals of frozen feet.

The RO declined to reopen the Veteran's claim of service 
connection for cold injury residuals of the feet in an 
unappealed rating decision in August 2002.  The RO found that 
that none of the newly submitted medical evidence of record 
showed a diagnosis of cold injury residuals of the feet 
related to the Veteran's military service.

Evidence received since the August 2002 decision includes 
private and VA examination reports and treatment records 
dated from 1958 to 2008.  Some of this medical evidence is 
duplicative of that previously considered by the RO in 1958 
and 2002.  The remaining medical evidence does not relate a 
current diagnosis of cold injury residuals of the feet to the 
Veteran's military service.  As the medical evidence received 
since August 2002 does not address the unestablished fact 
necessary to substantiate the claim, it does not raise a 
reasonable possibility of substantiating the claim, and is 
not material.  Therefore, it cannot serve to reopen the 
claim.

In addition, in statements received from 2007 to 2009, the 
Veteran, his family and his friends essentially maintain that 
the Veteran suffers from residuals of frozen feet which were 
incurred during his military service in Germany.  No medical 
or other competent evidence was submitted to support these 
allegations.  The Veteran and his friends and family are a 
laypersons, and lack medical training and expertise to render 
a competent opinion on a matter, such as the relationship 
between a current disability and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Where, as here, resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
claim of service connection for cold injury residuals of the 
feet may not be reopened.

B.  Service Connection/Secondary Service Connection Claims

It is not alleged, nor shown or suggested by the record, that 
any foot fungus, foot arthritis, or diabetes mellitus 
disability is somehow related directly to the Veteran's 
service; rather, the proposed theory of entitlement to these 
benefits sought is strictly one of secondary service 
connection.  Inasmuch as cold injury residuals of the feet is 
not service connected, a threshold legal requirement for 
establishing service connection for foot fungus of the left 
foot, arthritis of the feet and diabetes mellitus as 
secondary to such disability, as alleged, is not met.  In 
other words, it is not shown that the primary disability 
(cold injury residuals of the feet) alleged to have caused or 
aggravated the foot fungus of the left foot, arthritis of the 
feet and diabetes mellitus for which secondary service 
connection is sought is service connected.  Accordingly, the 
claims of service connection for foot fungus of the left 
foot, arthritis of the feet and diabetes mellitus as 
secondary to cold injury residuals of the feet must be denied 
as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

The appeal to reopen a claim of service connection for cold 
injury residuals of the feet is denied.

Service connection for foot fungus of the left foot as 
secondary to cold injury residuals of the feet is denied.

Service connection for arthritis of the feet as secondary to 
cold injury residuals of the feet is denied.

Service connection for diabetes mellitus as secondary to cold 
injury residuals of the feet is denied.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
essentially stated that when a claimant files a claim to 
reopen, VA must notify said claimant of the evidence and 
information that is necessary to reopen a claim and of what 
evidence and information is necessary to establish 
entitlement to the underlying claim for the benefit sought.  
Review of the claims file reveals that notice in this regard 
to date is incomplete with regard to the claim to reopen the 
previously denied claim of entitlement to service connection 
for athlete's foot of the right foot.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the attempt to reopen a 
claim of service connection for athlete's 
foot of the right foot, the RO should 
issue a letter which includes 
notification of the evidence of record, 
notification of the information that is 
necessary to establish service connection 
for athlete's foot of the right foot, and 
notice regarding the evidence and 
information necessary to reopen the 
claim.

2.  Thereafter, the RO should 
readjudicate the matter remaining on 
appeal.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  Then the case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


